Eish, C. J.
A controversy as to the location of a site for a school building and the erection of a schoolhouse thereon, in a school district wherein an election has been held to determine the question whether bonds should be issrxed for the purpose of building a schoolhouse, and the result thereof declared in favor of such issuance, must be determined under existing laws respecting the administration of the public- . school system; and a court of equity will not entertain jurisdiction of the subject, but will remand the parties to the controversy to the statutory remedy. Edge v. Garrett, 138 Ga. 93 (74 S. E. 758), .and cases cited. Accordingly, under the facts of this case, the refusal of an interlocutory injunction was not error.

Judgment affirmed.


All the Justices concur.